Case 2:19-cr-00638-JP Document 8-10 Filed 10/30/19 Page 1of1 .
Page 1 of |

FBI511-00500377 FIR 20190208 15:47:28 20190208 15:47:28 03B00232DB
PENNSYLVANIA DOES NOT MAINTAIN A REGISTRY OF FIREARMS. THIS QUERY MAY NOT

BE ALL INCLUSIVE AND SHOULD NOT BE USED AS A BASIS FOR SEIZURE OF FIREARMS

ae RECORD OF SALE QUERY am

NAM/ARENA, FRED.OWNER/.DOB/ EE soc LRCD 4/
VIEWING RECORDS 1 THRU 2 OF A POSSIBLE 2

MCR:3541 -1411 -15 SER:WZX666 MAK:GLC CAL:40 DOS:2017-11-05 OWN:Y
NAM:ARENA, FRED CEDAR DOB: EN COUNTY : 06
soc: MJ o1r:10273 IMMIGRATION ID NUMBER:

COUNTRY OF CITIZENSHIP: US CITIZEN:Y COUNTRY OF BIRTH:

MCR:3546 -0030 -O1 SER:S4947052 MAK:SPH CAL:9 DOS:2017-11-05 OWN:Y
WAM:ARENA, FRED CEDAR DOB: i County: 06

SOC: MMI >LR:10273 IMMIGRATION ID NUMBER:

COUNTRY OF CITIZENSHIP: US CITIZEN:Y COUNTRY OF BIRTH:

VIEWING RECORDS 1 THRU 2 OF A POSSIBLE 2

er END OF TERT wes

; GOVERNMENT
EXHIBIT

10

z
3
&

 

https://clean.state.pa.us/PORTALXL/UpdateLogTree.aspx?State=4.& Messageld=26949734... 2/8/2019
